Citation Nr: 0408373	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
January 1976.  This matter comes to the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The issue of entitlement to service connection for a skin 
disability was previously denied by a rating decision in 
December 1986.  No notification of that decision was sent to 
the veteran by the RO.  Thus this issue will be considered on 
a de novo basis.  

In August 2001, the veteran appeared before the BVA via a 
videoconference hearing, and provided testimony in support of 
his claim.  In August 2003, the claim was returned to the RO 
for additional development.  The case has been returned to 
the Board and for further review.  


REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, the record on appeal does not reflect that the 
veteran has been notified of the substance of the VCAA, and 
more specifically, that he has been informed of the 
information or evidence necessary to substantiate his claim 
and whether the VA or the veteran bears responsibility for 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); see also Pelegrini v. Principi, 14 
Vet. App. 412 (2004).  The veteran's representatives have 
argued in a February 2004 statement and in the March 2004 
Written Brief Presentation to the Board that the veteran has 
not been properly notified of the type of evidence that he 
needs to submit to support his claim as required by VCAA and 
Quartuccio.  It is also argued that VA has not met its duty 
to assist the veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  Given this guidance from the Court, this procedural 
error must be addressed prior to final appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  This case is being returned to the 
RO via the Appeals Management Center in Washington, D.C., and 
the VA will notify the veteran when further action on his 
part is required.  Accordingly, this case is REMANDED for the 
following action:

The RO should review the claims file and 
ensure that all notification and 
development required by the VCAA is 
completed.  In this regard, the veteran 
should receive notice as to the type of 
evidence necessary to substantiate his 
claim, to include medical evidence of a 
current skin disorder and a medical 
opinion linking that disability to his 
service, and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue here that has not already been 
made part of the record.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
should be associated with the claims 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.   



	                  
_________________________________________________
	RAYMOND F. FERNER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



